Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “optical fibers from which the optical beams are extracted is a few mode fiber” of claim 5, the “optical fibers from which the optical beams are extracted is a multimode fiber” of claim 6, “the output fiber is a few-mode fiber” of claims 8 and 13, “the output fiber is a multimode fiber” of claims 9 and 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The functional language in claim 1 which says, “wherein at least one of the optical beams has a distribution of its radial and angular electromagnetic amplitude with a maximum amplitude peak in the cladding” and “at least one of which has a distribution of its radial and angular electromagnetic amplitude with a maximum amplitude peak in the cladding” of claim 10 is ambiguous. It is only stating a result to be achieved. One of ordinary skill in the art would not know from the claim terms what structure or steps are encompassed by the claim to provide this functional language. What feature of the claim provides this function? Is it the type of optical beam signal of the functional language provided by a specific structure or step? Or is this a well-known signal used in the system? If it is, what is the inventive concept? There is something missing from the claims that makes this clear. See MPEP 2173.05(g), seventh paragraph. 
Examiners should consider the following factors when examining claims that contain functional language to determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim. These factors are examples of points to be considered when determining whether language is ambiguous and are not intended to be all inclusive or limiting. Other factors may be more relevant for particular arts. The primary inquiry is whether the language leaves room for ambiguity or whether the boundaries are clear and precise.


This can be looked at another way, the recitation “wherein at least one of the optical beams has a distribution of its radial and angular electromagnetic amplitude with a maximum amplitude peak in the cladding” in claim 1 is not limiting. Because the body of the claim (two steps) describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Without the limitation of the preamble, the claim is overly broad. It reads on any type of multiplexer that inputs signals to a fiber with core, cladding and sheath.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (2014/0140694).

With regard to “a guiding structure of which is composed of a core with a first refractive index, of a cladding with a second refractive index, and of a sheath with a third refractive index”; Zhou et al teach fibers with a core (202, 212, and other cores shown in figures 2), cladding (204, paragraphs 21-22 discuss cladding surrounding the core). While it is common knowledge that core and cladding have different refractive indexes, paragraph 3 teaches that the guided modes are dependent upon the different refractive indices of the core and cladding. Paragraph 21 discusses a coating (sheath) on the cladding. In addition, the examiner is taking official notice that it is common knowledge to use sheathing on fibers in order to provide a protective coating or strength to the fiber element. The sheathing is of such a different strengthening composition that it has a different refractive index than the core and cladding. Thus, one of ordinary skill in the art would have used a sheath in order to provide strength and protection to the fibers of Zhou et al.  The sheath does not appear to provide any steps/features of the functional language of the claim. 
With regard to “wherein at least one of the optical beams has a distribution of its radial and angular electromagnetic amplitude with a maximum amplitude peak in the cladding” in claim 1 can be considered as not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).

	In regard to claim 2, element 104 extracts the optical beams from a plurality of optical fibers.
	In regard to claim 3, see figure 3. Step 302 teaches receiving a plurality of optical signals/beams and injecting those 306 into an output optical fiber (second link). In that the optical beams are provided to a second link, it appears that they are “mixed”. With regard to “wherein some at least some of the extracted optical beams undergo a conversion in which a respective multimodal spatial mode is applied, prior to the step of injection into the output optical fiber”, see step 304.
	In regard to the input and output fibers being single mode optical fibers, few and multimode fibers of claims 4-9; see each of figures 2a-sf and paragraphs 21-28 which describe them. Zhou et al teach these different types of fibers. He teaches that these are well known in special mode conversion systems. 
Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention would have found it obvious to use these fibers as the input and output fibers in different embodiments for the purpose of the different benefits described by Zhou et al with regard to the different types of fibers in paragraphs 21-28 since Zhou et al teach that these were known alternatives  and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 

With regard to “a guiding structure of which is composed of a core with a first refractive index, of a cladding with a second refractive index, and of a sheath with a third refractive index”; Zhou et al teach fibers with a core (202, 212, and other cores shown in figures 2), cladding (204, paragraphs 21-22 discuss cladding surrounding the core). Common knowledge that core and cladding have different refractive indexes, paragraph 3 teaches that the guided modes are dependent upon the different refractive indices of the core and cladding. Paragraph 21 discusses a coating (sheath) on the cladding. In addition, the examiner is taking official notice that it is common knowledge to use sheathing on fibers in order to provide a protective coating or strength to the fiber element. The sheathing is of such a different strengthening composition that it has a different refractive index than the core and cladding. Thus, one of ordinary skill in the art would have used a sheath in order to provide strength and protection to the fibers of Zhou et al.  The sheath does not appear to provide any steps/features of the functional language. 
With regard to “wherein at least one of which has a distribution of its radial and angular electromagnetic amplitude with a maximum amplitude peak in the cladding” in claim 1 not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).
“Wherein at least one of which has a distribution of its radial and angular electromagnetic amplitude with a maximum amplitude peak in the cladding” is an intended result. There is no structure 
In regard to the output fibers being single mode optical fibers, few and multimode fibers of claims 12-14; see each of figures 2a-sf and paragraphs 21-28 which describe them. Zhou et al teach these different types of fibers. He teaches that these are well known in special mode conversion systems. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (2014/0140694) as applied to claim 10 above, and further in view of Simonneau et al (2014/0219657).
 Although Zhou et al do not teach specifics about optical receivers, Simonneau et al teach an output optical fiber (OMC1) and an optical mixer (M1) configured to inject into the optical fiber (OMC1) a plurality of optical beams (beams from W11’, W12’ and W3’) . See the last sentence of paragraph 74 which teaches that there are mode converters in M1-M3 (see the discussion of the functional language discussed above). The multiplexer (M1) and outgoing fiber (OMC1) of Simonneau et al are similar to the multiplexer (104) and fiber (output of 104) of Zhou et al. Although Zhou et al do not specifically teach receivers, Simonneau et al teach that D1-D3 receive the optical signals from optical fibers IMC1-IMC3. Elements D1-D3 are considered to be the optical receivers because they receive optical signals from the fibers. It should be noted that the applicant has not defined their optical receivers in the specification.   	Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention would have found it obvious to provide signals from plural waveguides for the purpose of switching and mode converting prior to transmission as taught by Simonneau et al in the system of Zhou et al in the prior art and one of ordinary skill could have combined the elements by known coupling methods with KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
If the applicant feels that these optical receivers convert from optical to electrical, there may be 112 issues. The applicant does not provide means that convert the signals back to optical which would be required for the rest of the structure.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ramachandran et al (2009/080470 of record) teaches different input modes and output modes (paragraph 5) and details core and cladding and how the signals travel through them (paragraphs 19-20). See figures 2b, 3a and 6 of Stern et al (10666380) which teaches mixing signals (on output 1 of figure 2B two signals) that are received on different waveguides (the two 2nd SM WGs) of figure 2b. see figures 2 and 9 of Mori et al (2019/0386748). See figures 1 and 2 of Gnauk et al (EP 2751942). See figure 14, 1-3 and 5 of Zhao et al (2017/0299812). See figures 1-7 of Yin et al (2017/0302398). See figures 3 and 5 of Lee et al (KR20170010478). See figure 12 of Liboiron-Ladouceur et al (9705630).

	
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE C PASCAL whose telephone number is (571)272-3032.  The examiner is presently working a part time schedule. On the days that the examiner is not in the office, voicemail and email will be checked and the examiner will make an attempt to respond within one business day.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LESLIE C PASCAL/Primary Examiner
Art Unit 2883